Citation Nr: 1226368	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  10-11 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Navy from June 1972 to October 1973.  He was awarded the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in which the RO denied entitlement to service connection for diabetes mellitus.

The Veteran requested a hearing before a Veterans Law Judge on his March 2010 VA Form 9 Substantive Appeal.  In signed correspondence dated September 2011, he withdrew that request.  38 C.F.R. § 20.702(e) (2011).

The Veteran's Virtual VA electronic file has been reviewed in conjunction with this appeal.

FINDINGS OF FACT

1.  The Veteran was stationed on the U.S.S. Paul during his service in the United States Navy; this ship served in the coastal waters of Vietnam in 1972 and 1973.

2.  The Veteran never set foot onshore in Vietnam or entered the interior waterways of Vietnam; there is no evidence that he was ever exposed to herbicides during service in Vietnam.

4.  The Veteran was diagnosed with diabetes mellitus in 2005.


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in February 2009 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, service personnel records, and post-service reports of VA treatment.  The RO performed a Personnel Information Exchange System (PIES) request concerning the Veteran's service to determine if there was any evidence that the ship on which he was stationed entered the interior waterways of Vietnam; no such evidence was found according to the PIES response, which is of record.

Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed the claims file, including his statements and treatment records, and concludes that no available outstanding evidence relevant to the claim has been identified.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as diabetes mellitus are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to Veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

A Veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that the Veteran actually stepped foot on land in Vietnam or was on the inland waterways of Vietnam.  Haas v. Peake, 525 F.3d 1168, 1193 (Fed. Cir. 2008); VAOPGCPREC 27- 97.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (diabetes mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6).  The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Initially, the Veteran's medical records reflect a diagnosis of diabetes mellitus in December 2005.  As such, he has satisfied the first element of service connection.  Shedden, 381 F.3d at 1167.  The Board finds, however, that service connection for diabetes mellitus is not warranted on a direct or presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309.  

Considering direct service connection, review of the evidence of record, including the Veteran's service treatment records, shows no treatment for diabetes mellitus during service.  The Veteran was not diagnosed with diabetes mellitus until 2005.  There is no competent evidence linking his diabetes mellitus directly to service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  There is also no evidence, either in the clinical records or his lay statements, of continuity of symptomatology dating back to service.  For these reasons, a grant of service connection on a nonpresumptive basis is not warranted.

A finding of service connection on a presumptive basis for a chronic disease is also not warranted, as diabetes mellitus was not diagnosed within a year of the Veteran's separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Veteran alleges that service connection for diabetes mellitus is warranted on a presumptive basis, attributing his disease to exposure to herbicides while on a ship off the coast of Vietnam.  The Veteran served on the U.S.S. Paul, according to his statements of record, his Defense Department Form 214 (DD214), and the response from the Personnel Information Exchange System (PIES) obtained by the RO.  According to the Veteran, the U.S.S. Paul spent time "in close proximity to the shores of Vietnam."  Specifically, the Veteran indicated in a February 2009 statement that his service records would "show proof of service incountry Vietnam . . . ."  He clarified this statement in two later submissions.  In June 2009, he indicated in his notice of disagreement that he "served in the Navy aboard a ship in close proximity to the land mass of the Republic of Vietnam during the Vietnam War and was awarded the Vietnam Service Medal and the Combat Action Ribbon."  On his March 2010 VA Form 9 he stated, "[a]lthough I didn't serve in the [R]epublic of Vietnam I was aboard the USS Paul DE1080 which was very close to the shoreline."  

The Veteran's assertion that he served off the coast of Vietnam on the U.S.S. Paul was confirmed by the March 2009 PIES response.  According to the response, the U.S.S. Paul was in the official waters of the Republic of Vietnam from November 22, 1972 to November 30, 1972, and from January 15, 1973, to February 6, 1973.  There was no "conclusive proof" that the Veteran served in-country.

The PIES finding is consistent with the Veteran's statements concerning his service.  He has never disputed the fact, and in fact, as discussed above, has confirmed, that his ship remained off the coast of Vietnam, although in close proximity to the shore.  He has never claimed to have stepped foot on the landmass of Vietnam or that his ship entered the inland waterways of Vietnam.  

The Veteran's representative argues that "it is reasonable to conceive the [V]eteran while stationed aboard the USS Paul had liberty call while afloat in the coastal waters in Vietnam."  However, this argument is not persuasive.  As discussed above, the Veteran has made clear that his claim is based on the fact that his ship was stationed close to the Vietnam shore; he has never asserted that he set foot on the landmass of Vietnam.  Further, taking leave on Vietnam shores would have been inconsistent with the U.S.S. Paul's activities near Vietnam; according to a September 1973 letter from the Commanding Officer of the Mayport Naval Station to the Commanding Officer of the U.S.S. Paul, which is present in the Veteran's personnel records, the U.S.S. Paul's time off the coast of Vietnam was spent "shelling . . . shore installations."  Such activities make shore leave unlikely.

Therefore, the Board finds that the Veteran was stationed on the U.S.S. Paul, in close proximity to the Vietnam shoreline in 1972 and 1973 during his active duty service.  There is no evidence to support a finding that he ever went onshore or that his ship entered the inland waterways of Vietnam.  Without evidence that the Veteran was in-country in Vietnam, it cannot be presumed that the Veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.307(a)(6)(iii).

The Veteran's DD Form 214 shows that he received the Vietnam Service Medal (VSM), denoting service in the Vietnam Theater.  Receipt of this award is insufficient to show service on the Vietnam landmass or inland waterways.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (holding that only Veterans present on the landmass or inland waters of Vietnam are entitled to the presumption of service connection based on herbicide exposure, regardless of whether they were awarded the VSM).  None of his military records reflect any service on the landmass or inland waters in Vietnam.

In sum, there is no evidence that the Veteran was ever exposed to herbicides while serving on the U.S.S. Paul, or at any other time during his service.  Without evidence of exposure to herbicides, presumptive service connection for diabetes mellitus is not warranted.  38 C.F.R. §§ 3.307, 3.309; see also, Haas, 525 F.3d at 1193.

The Board notes that the Veteran relied in the presentation of his claim on the opinion of the Court of Appeals for Veterans Claims in Haas v. Nicholson, 20 Vet. App. 257 (2006), which held that the presumption of service connection for herbicide exposure in case of Veterans who "served in the Republic of Vietnam" during the Vietnam War must be read to include service in the waters near the shore of Vietnam, without regard to actual visitation or duty on land in the Republic of Vietnam.  The ruling in Haas v. Nicholson was reversed by the Federal Circuit in Haas v. Peake; as discussed more thoroughly above, the Federal Circuit held that VA regulations limited the presumption of herbicide exposure to those who were present on the Vietnam landmass or who spent time on the country's inland waterways.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for diabetes mellitus is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


